Citation Nr: 0821256	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  01-09 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of a head 
injury, including a scar on the left temple.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran entered service in June 1969 and was discharged 
under honorable conditions in November 1970.  The record 
indicates that he had multiple periods of lost time due to 
unauthorized leave, including the period extending from 
August 17, 1970 through September 9, 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision issued 
by the RO.

Following the veteran's testimony before a Veterans Law Judge 
(VLJ) in a hearing at the RO in April 2002, the Board ordered 
further development of the record pursuant to 38 C.F.R. 
§ 19.9(a)(2) (2002).  The VLJ who conducted the April 2002 
hearing is no longer employed at the Board; however, in 
August 2005, the veteran declined a new hearing before 
another VLJ.  Additionally, the Board remanded the case back 
to the RO in August 2003 and September 2005 for further 
development of the record. 


FINDINGS OF FACT

1.  In Special Court-Martial Order No. 152-70, dated October 
27, 1970, the veteran pled guilty to violation of the Uniform 
Code of Military Justice, Article 86, specifically 
acknowledging that he was absent without authority for the 
period extending from August 17, 1970 to September 9, 1970.

2.  The veteran is not shown to have residuals of a head 
injury, including a scar on the left temple due to an injury 
suffered in the line of duty.




CONCLUSION OF LAW

The veteran is not shown to have disability manifested by 
residuals of a head injury, including a scar on the left 
temple due to disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.301, 3.303, 3.304, (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran.  There is no indication from the 
record of additional medical treatment for which the RO has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in January 2004 and February 2006 letters.  By 
these letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim following that letter.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  VCAA notification does not 
require an analysis of the evidence already contained in the 
record or any inadequacies of such evidence, as that would 
constitute a preadjudication inconsistent with applicable 
law.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.

Here, the noted VCAA letters were issued subsequent to the 
appealed April 2001 rating decision.  However, the RO 
readjudicated the appeal in a November 2007 Supplemental 
Statement of the Case.

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  However, the absence of such 
notification is not prejudicial in this case, involving only 
a service connection claim.  

With service connection cases, no disability rating or 
effective date is assigned when service connection is 
denied.  Also, in cases where service connection is granted, 
it is the responsibility of the agency of original 
jurisdiction (here, the RO) to address any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  Id.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated in the line 
of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.301, 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

At the outset, the Board observes that the veteran had 
multiple periods of lost time due to unauthorized leave, 
including the period extending from August 17, 1970 through 
September 9, 1970.  Subsequently, in November 1970, the 
veteran was discharged (under Honorable Conditions) by reason 
of unsuitability due to severe personality disorder.  

The Board is aware that the service medical records do 
contain a document that shows that the veteran had sutures 
removed on September 11, 1970.  This document indicates that 
the sutures had been in for 10 days.  An October 1970 service 
treatment record indicates the veteran had a scar on the left 
side of his head.  Additionally, the November 1970 Separation 
examination report indicated the veteran had an identifying 
body mark, scar or tattoo.

Subsequent to service, private medical records chronicled the 
veteran's history of treatment for his various disabilities, 
including treatment for a head injury suffered in a motor 
vehicle accident.

The veteran contends his injury occurred when he was hit on 
the head with a broken glass bottle on the first night of a 
period of authorized leave.  However, the service treatment 
records indicate that the veteran received sutures for such 
injury in and around September 1, 1970.  In this regard, the 
veteran himself has acknowledged that he was absent without 
authority for the period extending from August 17, 1970 to 
September 9, 1970.  Thus any injury to the veteran during 
this time would not have been incurred in the line of duty.

Therefore, a VA examination, with an opinion as to the 
etiology of his claimed residuals of a head injury, including 
a scar on the left temple is not shown to be  "necessary" 
under 38 U.S.C.A. § 5103A(d).  In this case, as noted, there 
is no evidence linking the veteran's claimed disorder to any 
injury incurred in the line of duty.  Thus, there is no 
reasonable possibility that a VA examination would result in 
findings favorable to the veteran.  Accordingly, the Board 
finds that an etiology opinion is not "necessary."  See 
generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Currently, the only evidence of record supporting the claim 
is the veteran's own lay statements.  He has not been shown 
to possess the requisite medical training or credentials 
needed to render a diagnosis or competent opinion as to 
medical causation.  

Accordingly, any lay opinion cannot constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  

Given that the veteran is shown to have been absent without 
authority when the attack occurred, any resultant disability 
related thereto was not incurred in the line of duty.  Thus, 
the Board finds the preponderance of the evidence is clearly 
against the claim.  Hence, the appeal must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.

That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against this 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  


ORDER

Service connection for residuals of a head injury, including 
a scar on the left temple is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


